DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 09/12/2022 has been entered. Claims 1-23 are pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 09/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 10,910,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15, 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Pub 2018/0151507).
Regarding claim 1, Chen (figs. 9-10a) teaches a semiconductor wafer, comprising:
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [(0015]) on the semiconductor body;
a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage; and
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage.
Regarding claim 1, the recitations “to be subjected to a wafer separation processing stage” and “to be a reference position during the wafer separation processing stage” , this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Chen since Chen meets all the structural elements of the claim and is capable to be subjected to a wafer separation processing stage and to be a reference position during the wafer separation processing stage, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 2, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) extends into the semiconductor body (fig. 9).
Regarding claim 3, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) comprises a trench structure (fig. 9).
Regarding claim 4, Chen teaches the semiconductor wafer of claim 3, wherein the trench structure includes at least one electrically floating trench electrode (“electrical connectors”, [0020)).
Regarding claim 5, Chen teaches the semiconductor wafer of claim 1, further comprising processed portions (conductive features 120, [0031]) formed within a horizontal sublayer (second layer 110, [0031] and fig. 9) of the semiconductor body, the horizontal sublayer being arranged below and in contact with the insulation layer, wherein the optically detectable reference feature extends into the horizontal sublayer.
Regarding claim 6, Chen teaches the semiconductor wafer of claim 5, wherein the optically detectable reference feature (115) and at least one component (120) of the processed portions have a common vertical extension range of at least 20% of a total extension of the at least one component of the processed portions along a vertical direction (fig. 9).
Regarding claim 7, Chen teaches the semiconductor wafer of claim 6, wherein the at least one component (120) of the processed portions includes a plurality of trenches (features 120), and wherein the optically detectable reference feature has substantially the same total extension along the vertical direction as the plurality of the trenches.
Regarding claim 10, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) has, in a horizontal cross-section, a non-symmetrical layout (L shape 115b, [0083] and fig. 12).
Regarding claim 11, Chen teaches the semiconductor wafer of claim 1, wherein the optically detectable reference feature (115) is made of one or more non-metal materials different from a material of the passivation structure (non-conductive material, polymer or epoxy, [0025)).
Regarding claim 12, Chen teaches the semiconductor wafer of claim 1, wherein a spatial confinement of a course of the scribeline region is devoid of any portion of the optically detectable reference feature (figs. 9-10a).
Regarding claim 13, Chen teaches the semiconductor wafer of claim 1, wherein the insulation layer at least partially covers the scribeline region (figs. 9-10a).
Regarding claim 15, Chen teaches the semiconductor wafer of claim 1, further comprising:
an active region (package region 150, [0016] and fig. 2b) with a power semiconductor die (dies 210/215, [0047]), the active region forming a part of the semiconductor body (201),
wherein the scribeline region is arranged adjacent to the active region,
wherein the optically detectable reference feature is included in the active region.
Regarding claim 17, Chen (figs. 9-10a and 16-17) teaches a method of processing a semiconductor wafer having a semiconductor body (die layer 201/second layer 110, [0052]), an insulation layer (insulating layer 105, [0015]) on the semiconductor body, a scribeline region (non- package region 160, [0072]) designated to be subjected to a wafer separation processing stage, and an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage, the method comprising:
acquiring position data (alignment device 620, “At 40, a sensor is used to detect the alignment patterns by scanning the backside of the packages”, [0091)) indicative of a position of the optically detectable reference feature; and
controlling a relative movement between the semiconductor wafer and a wafer separation device based on the position data (“At 45, a cutting device is aligned to the alignment patterns by a predetermined offset and the packages are singulated into individual packages.” [0091)).
Regarding claim 18, Chen teaches the method of claim 17, wherein acquiring the position data comprises an optical character recognition processing step (optical sensor scans and detects the alignment pattern 115, [0073)).
Regarding claim 19, Chen teaches the method of claim 17, further comprising:
providing course data which defines a course of the scribeline region with respect to the position of the optically detectable reference feature, wherein controlling the relative movement comprises moving the semiconductor wafer relative to the wafer separation device based on the course data (“A cutting device is aligned to a cut-line in a non-package area of the packages structure based on a predetermined distance from the alignment pattern. One or more packages are singulated from the packages structure”, [0098] and fig. 17).
Regarding claim 20, Chen teaches the method of claim 17, further comprising:
separating the semiconductor wafer into at least two wafer components by causing the wafer separation device to break the semiconductor wafer along the scribeline region while maintaining the optically detectable reference feature (cutting device 610, [0073] and fig. 10a).
Regarding claim 22, Chen (figs. 9-10a) teaches a power semiconductor die, comprising:
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [0015]) on the semiconductor body;
a remaining portion of a semiconductor wafer scribeline region (non-package region 160, [0072]); and
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the remaining portion of the semiconductor wafer scribeline region.
Regarding claim 23, Chen (figs. 9-10a and 16-17) teaches a semiconductor wafer separation apparatus for separating a semiconductor wafer into a plurality of power semiconductor dies, the semiconductor wafer separation apparatus comprising:
a receiver device (alignment device 620, optical sensor scans and detects the alignment pattern 115, [0073]) configured to receive the semiconductor wafer, the semiconductor wafer comprising:
a semiconductor body (die layer 201/second layer 110, [0052]);
an insulation layer (insulating layer 105, [0015]) on the semiconductor body;
a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage; and
an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region;
a detector (alignment device 620, “At 40, a sensor is used to detect the alignment patterns by scanning the backside of the packages”, [0091]) configured to acquire position data indicative of a position of the optically detectable reference feature;
a computing device configured to receive the position data and course data, the course data being associated with the semiconductor wafer and defining a course of the scribeline region with respect to the position of the optically detectable reference feature (“At 65, the cut-line can be determined by measuring a predetermined offset distance from the alignment pattern to the cut-line”, [0092]); and
a wafer separation device (cutting device 610, “At 75, the packages can be singulated along the cut-lines (or scribe-lines if an initial cut was made at 70”, [0072] and [0093]) configured to separate the semiconductor wafer into the plurality of power semiconductor dies, wherein the computing device is configured to control the wafer separation device based on the position data and the course data.
Allowable Subject Matter
Claims 8, 9, 14, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the optically detectable reference feature extends into a subsection of an exposed section of the insulation layer.

Response to Arguments
Applicants argue that “Chen is directed to producing packaged semiconductor devices and not processing semiconductor wafers with optically detectable reference features. The only mention of a semiconductor wafer in Chen is with respect to carrier substrate 101. Carrier substrate 101 is used to support the build-up of packaged semiconductor devices and is removed before the package separation processing stage. The integrated circuit dies 210, 215 included in the packaged devices are clearly diced / singulated from a wafer before any of the processing shown in the figures of Chen and therefore are not akin to Applicant's claimed semiconductor wafer.
Furthermore, independent claim 1 recites, inter alia, a scribeline region designated to be subjected to a wafer separation processing stage. The Applicant respectfully traverses the assertion in the Office Action that Chen teaches “a scribeline region (non-package region 160, [0072]) designated to be subjected to a wafer separation processing stage”. Chen instead teaches that the alleged scribeline regions 160 are “scribe lines for package singulation.” Furthermore, Chen teaches the “cut is through the non-package region 160 along the dicing streets, through first insulating layer layer 105, layer 110 (in accordance with some embodiments), molding material 235, and redistribution structure 240.” Therefore, Chen does not teach that the alleged® scribeline regions 160 are designated to be subjected to a wafer separation processing stage.
Independent claim 1 also recites, inter alia, an optically detectable reference feature laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage. The Applicant respectfully traverses the assertion in the Office Action that Chen teaches “an optically detectable reference feature (alignment pattern 115, [0072]-[0073]) laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage.” Chen instead teaches that “the alignment pattern 115 is used to precisely align the die(s) 210/215 on the first insulating layer 105.” In addition, Chen teaches the packaged devices 100 are “singulated from the backside of the device using alignment pattern 115 as a guide for saw alignment”''. Furthermore, Chen teaches the “alignment pattern 115 can be used in further processing of the singulated packages”. Therefore, Chen does not teach that the alleged optically detectable reference feature 115 is configured to be a reference position during the wafer separation processing stage.
Moreover, the Applicant respectfully traverses the assertion in the Office Action' that “second layer 110” is part of the semiconductor body of Chen. Chen is silent regarding second layer 110 being part of a semiconductor body. Chen instead teaches that layer 110 is “formed and includes the alignment pattern 115 and second insulting material 130, as well as other features such as conductive features 120 and seal ring 125”, Therefore, Chen does not teach that element 110 is part of a semiconductor body.”
The examiner respectfully submit that Chen (figs. 9-10a) clearly teaches the semiconductor body (die layer 201/second layer 110, [0052]), an insulation layer (insulating layer 105, [(0015]) on the semiconductor body, a scribeline region (non-package region 160, [0072]), and an optically detectable reference feature (alignment pattern 115, [0072]-[0073]). The recitations “to be subjected to a wafer separation processing stage” and “to be a reference position during the wafer separation processing stage” in claim 1 , this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Chen since Chen meets all the structural elements of the claim and is capable to be subjected to a wafer separation processing stage and to be a reference position during the wafer separation processing stage, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Applicants argue that “Independent claim 17 is a method having limitations equivalent to claim 1, discussed supra. Hence, the withdrawal of §102(a)(1) rejection of claim 17 and dependent claims 18-21 is respectfully requested at least for the reasons explained above in connection with claim 1.”
Applicant’s arguments rely on language solely recited in preamble recitations in claim 17. When reading the preamble in the context of the entire claim, the recitation “A method of processing a semiconductor wafer having a semiconductor body, an insulation layer on the semiconductor body, a scribeline region designated to be subjected to a wafer separation processing stage, and an optically detectable reference feature laterally spaced inward from the scribeline region and configured to be a reference position during the wafer separation processing stage,” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892